United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Everett, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2398
Issued: April 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 24, 2007 appellant filed a timely appeal of a July 2, 2007 merit decision of
the Office of Workers’ Compensation Programs, finding that he did not sustain an emotional
condition in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the
Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has established that he sustained an emotional condition in
the performance of duty.
FACTUAL HISTORY
On August 24, 2006 appellant, then a 51-year-old air traffic controller, filed an
occupational disease claim. On April 7, 2005 he first realized that his generalized anxiety
disorder was caused by his federal employment. Appellant stated that he had a highly
demanding stressful occupation and that he worked in a stressful environment for over 30 years.

His stress and anxiety levels caused his health to deteriorate to the point that he could no longer
work in his position.
In an April 7, 2005 medical report, Timothy M. Reisenauer, Ph.D., a licensed clinical
psychologist, reviewed a history that on September 8, 2001 appellant was involved in a near
“loss of separation” incident and thereafter requested a transfer. He witnessed an aircraft crash
on December 18, 2004 and believed that the pilot had died but later found out he had survived.
Dr. Reisenauer noted that appellant’s emotional and physical symptoms related to the stated
incidents and his family and social background. He reported findings on physical and mental
examination. Dr. Reisenauer stated that appellant sustained generalized anxiety disorder, acute
stress disorder due to involvement in a plane crash that was largely resolved and adjustment
disorder with anxious mood. He opined that appellant’s generalized anxiety disorder and acute
stress disorder were either caused or aggravated by his employment as an air traffic controller.
By letter dated October 12, 2006, the Office advised appellant that the medical evidence
submitted was insufficient to establish his claim. It addressed additional factual and medical
evidence he needed to submit. The Office also requested that the employing establishment
respond to appellant’s allegations and provide a description of his position.
In an undated narrative statement, appellant described his emotional condition and
employment. On September 8, 2001, since there was no loss of separation, he was not required
to report the incident but it greatly affected his stress and anxiety levels. Appellant experienced
difficulty sleeping over the next few nights. On September 11, 2001 his work environment
became very stressful following the terrorist acts. In mid-October 2001, Bob Strong, an
instructor, became demanding and overly aggressive towards appellant during training in a radar
simulator class which caused him to leave the room. Later that day, Mr. Strong had an emotional
explosion and stormed into a manager’s office demanding that appellant be fired. After
appellant heard about this, his request for a transfer to Paine Field was granted by the employing
establishment.
Appellant stated that in August 2004 Don Korzep, a coworker, accused him of failing to
properly prepare a watch schedule and told him that he better start wearing a flak jacket. He
contended that Mr. Korzep was very unstable and was known to be a collector of guns.
Appellant took the threat seriously and reported it to Sheri Kasen, his manager. He was on edge
for several weeks with worry for the safety of himself, his family and coworkers. Appellant
related that Mr. Korzep never showed up for work after he filed the complaint. Mr. Korzep went
on extended sick leave and retired.
Regarding the December 18, 2004 crash, appellant stated that the aircraft had just
departed and was approximately 200 feet in the air, swerved towards the control tower and then
crashed nose first into the pavement. He experienced stress and anxiety during this incident and
later on while watching a news broadcast of the crash.
On December 22, 2004 appellant sought medical treatment for his emotional symptoms.
On May 17, 2005 Dr. Christopher S. Taylor, an employing establishment flight surgeon,
reviewed Dr. Reisenauer’s findings and temporarily revoked appellant’s medical certificate
which allowed him to perform his air traffic control duties. Appellant was assigned to

2

administrative duties. In August 2005, a mid-air collision between two aircraft resulted in two
fatalities and, in October 2005, an aircraft crashed at the airport resulting in three fatalities. He
alleged that these incidents greatly affected him. On October 11, 2005 Dr. Taylor permanently
revoked appellant’s medical certificate. Appellant’s request for disability retirement was
approved on October 28, 2005. He stated that prior to the above-noted incidents he had never
suffered a similar emotional condition. Appellant had no other sources of stress in his personal
life and no outside employment. He enjoyed many hobbies.
Appellant submitted Dr. Taylor’s October 11, 2005 memorandum which advised him that
he was medically disqualified from his air traffic control position. He stated that his generalized
anxiety disorder and chronic use of disqualifying medication precluded him from safe
performance of his air traffic control duties under any condition that reasonably could be
perceived based on his review of his medical information. In an October 18, 2005 report,
Dr. Reisenauer reiterated his prior diagnoses. He also diagnosed recurrent primary insomnia that
was related to anxiety. Dr. Reisenauer opined that appellant was unable to return to his job as an
air traffic controller because he would never completely recover from his generalized anxiety
condition. He stated that appellant’s condition was largely static and the prognosis was poor that
he would return to a level of pre-morbid functioning which allowed a return to his high pressure
job.
In a December 4, 2006 letter, the employing establishment stated that appellant filed a
traumatic injury claim assigned number 142036112 regarding the December 18, 2004 airplane
crash which was accepted by the Office for acute stress reaction on November 7, 2005.
Regarding the September 8, 2001 incident, the employing establishment explained the meaning
of a loss of separation situation and stated that no such incident occurred. It stated that, if this
incident had occurred, appellant’s work performance would have been rigorously scrutinized and
he would have likely been required to undergo additional training. The employing establishment
contended that his reaction to a possible loss of separation was self-generated. It related that
appellant was not at work on September 11, 2001. Appellant was on annual leave from
September 9 through 17, 2001 and returned to work on September 20, 2001.
The employing establishment stated that appellant did not provide specific details
regarding the mid-October 2001 training incident. It noted the findings of its investigation of the
August 2004 threat by Mr. Korzep. Both appellant and Mr. Korzep reported that they initially
were joking. Mr. Korzep apologized to appellant for making the comment about wearing a
bullet proof vest. Appellant’s comment to Mr. Korzep that he would be lucky to make it past
retirement could have been considered threatening and provocative. He waited 12 days after
Mr. Korzep made the comment before reporting it to management. Mr. Korzep was on extended
medical leave and it was not known if he would be returning to work and there was no imminent
danger based on interviews management documented and consultation with the supervisor.
The employing establishment contended that appellant’s reaction to the news report of
the December 18, 2004 incident was self-generated. It stated that a November 27, 2005 report of
Dr. Larry S. Bornstein, a Board-certified psychiatrist, found that his acute stress reaction had
resolved. The employing establishment also stated that appellant did not witness the August and
October 2005 airplane crashes because he was assigned administrative duties unrelated to air
traffic control duties.

3

By letter dated April 13, 2007, the Office requested that the employing establishment
submit a statement from Mr. Strong regarding appellant’s allegation of harassment.
In a May 15, 2007 narrative statement, Mr. Strong related that he greeted appellant at the
training session and encouraged him to relax and have fun working with aircraft in a simulator.
He noted that, while appellant was working on a problem, he made an error in vectoring two
aircraft together. Mr. Strong asked the other trainers to stop the problem so that appellant could
see his error. He quietly and calmly told him how he could have avoided the error. Appellant
responded “If you want them separated then do it yourself!” Mr. Strong stated that appellant
walked out of the room saying that he was going on break. He commented that in his 30 years as
a trainer, he had never seen a trainee respond like appellant. Mike Xaviar, a coworker, asked
Mr. Strong what he did to appellant. Mr. Strong explained what happened and Mr. Xaviar stated
that appellant wanted to return to Paine Field control tower. Mr. Xaviar accused Mr. Strong of
wanting to fire appellant which he denied. Mr. Strong advised appellant that, if he was not going
to try to perform better, he should return to Paine Field control tower.
By decision dated July 2, 2007, the Office denied appellant’s claim, finding that he did
not sustain an emotional condition in the performance of duty. It found that the September 11,
2001, October 2001 and August 2004 incidents did not constitute compensable factors of his
employment. The Office further found that appellant’s transfer following the October 2001
incident and the withdrawal of his medical certificate constituted administrative matters and he
failed to establish error or abuse. Appellant also failed to establish that the September 8, 2001
incident occurred as alleged.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by factors of his federal employment.1 To establish that he sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to his
condition; (2) medical evidence establishing that he has an emotional or psychiatric disorder; and
(3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to his emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.4
There are situations where an injury or an illness has some connection with the employment but
1

Pamela R. Rice, 38 ECAB 838 (1987).

2

See Donna Faye Cardwell, 41 ECAB 730 (1990).

3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

4

nevertheless does not come within the concept or coverage under the Act.5 When an employee
experiences emotional stress in carrying out his employment duties and the medical evidence
establishes that the disability resulted from his emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of his work.6
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
Where the disability results from an employee’s emotional reaction to his or her regular
or specially assigned duties or to a requirement imposed by the employment, the disability comes
within the coverage of the Act. On the other hand, the disability is not covered where it results
from such factors as an employee’s fear of a reduction-in-force or his frustration from not being
permitted to work in a particular environment or to hold a particular position.9 Generally,
actions of the employing establishment in administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties, do not fall within coverage of the Act.10
However, an administrative or personnel matter will be considered to be an employment factor
where the evidence discloses error or abuse on the part of the employing establishment.11
ANALYSIS
Appellant attributed his emotional condition to a near loss of separation incident on
September 8, 2001 between two aircraft under his control. He did not report this incident and he
did not submit any witness statements. The employing establishment stated that this incident did
5

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

6

Lillian Cutler, supra note 3.

7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

9

Lillian Cutler, supra note 3.

10

Michael L. Malone, 46 ECAB 957 (1995).

11

Charles D. Edwards, 55 ECAB 258 (2004).

5

not occur because appellant’s work performance would have been rigorously scrutinized and he
would have likely been required to receive additional training. Appellant’s unsupported
allegation alone is insufficient to establish a factual basis for this incident.12 As he failed to
establish a factual basis for the September 8, 2001 incident, he did not establish that it occurred
as alleged. The Board finds that appellant has not established a compensable factor of
employment under the Act with respect to this allegation.
Appellant also attributed his emotional condition to the September 11, 2001 terrorist
attacks. He stated that his work environment became very stressful following this incident.
Appellant further attributed his emotional condition to an August 2005 mid-air collision between
two aircraft and an October 2005 aircraft crash which resulted in several fatalities. The
employing establishment stated that he did not witness any of these incidents. It related that
appellant was not at work on September 11, 2001. Appellant was on annual leave from
September 9 through 17, 2001 and he returned to work on September 20, 2001. The employing
establishment further stated that at the time of the August and October 2005 crashes appellant
was assigned administrative duties unrelated to air traffic control duties. The Board finds that
appellant’s reaction to the September 11, 2001 terrorist attacks and August and October 2005
aircraft crashes involves a fear of future injury which is not compensable under the Act.13
Appellant alleged that his emotional condition was caused by unwarranted harassment by
Mr. Strong. He stated that Mr. Strong was demanding and overly aggressive towards him during
a radar simulator training class which caused him to leave the room. Appellant further stated
that he heard that Mr. Strong exploded as he asked a manager to fire him. The Board has held
that actions of an employer which the employee characterized as harassment may constitute a
factor of employment giving rise to coverage under the Act, but there must be some evidence
that the harassment did in fact occur.14 Mere perceptions and feelings of harassment or
discrimination will not support an award of compensation.15 Appellant did not submit any
witness statements in support of his allegation of harassment by Mr. Strong. Mr. Strong stated
that he greeted appellant at the training class and encouraged him to relax and have fun. He
quietly and calmly explained to appellant how he could have avoided an error he was making
while working on aircraft during the training class. Mr. Strong stated that appellant responded
that Mr. Strong should perform the task himself and walked out of the room. He denied
Mr. Xaviar’s accusation that he was trying to have appellant fired following this incident.
Appellant failed to provide any probative evidence that harassment occurred as alleged and
based on Mr. Strong’s statement, the Board finds that he did not establish a compensable
employment factor with respect to harassment.
Regarding appellant’s allegation that he was threatened by Mr. Korzep with bodily harm,
the Board has recognized the compensability of physical threats or verbal abuse in certain
circumstances. This does not imply, however, that every statement uttered in the workplace will
12

See Charles E. McAndrews, 55 ECAB 711 (2004).

13

Virginia Dorsett, 50 ECAB 478, 482 (1999).

14

James E. Norris, 52 ECAB 93 (2000).

15

Reco Roncoglione, 52 ECAB 454, 456 (2001).

6

give rise to coverage under the Act.16 The employing establishment’s investigation of the
alleged threat by Mr. Korzep revealed that both he and appellant reported that they were initially
joking. Mr. Korzep apologized to appellant for making the comment about wearing a bullet
proof vest. The employing establishment stated that appellant’s comment to Mr. Korzep that he
would be lucky to make it past retirement could have been considered threatening and
provocative. It found, however, that appellant waited 12 days after Mr. Korzep made the threat
before reporting it to management. The employing establishment stated that Mr. Korzep was on
extended medical leave and it was not known if he would be returning to work and there was no
imminent danger based on interviews management documented and consultation with the
supervisor. The Board finds that there is no probative evidence that appellant was ever
threatened by Mr. Korzep. Therefore, he has failed to establish a compensable employment
factor.
The employing establishment’s investigation17 and removal of appellant from his air
traffic control duties18 relate to administrative and personnel matters that may constitute
compensable employment factors only if error or abuse is established. Dr. Taylor initially
revoked appellant’s medical certificate for a temporary time period based on Dr. Reisenauer’s
findings that his emotional conditions were caused or aggravated by his work duties. He later
permanently revoked appellant’s medical certificate because his emotional condition and use of
disqualifying medication precluded him from performing the duties of his air traffic controller
position. Appellant has not substantiated that the employing establishment erred or acted
abusively with regard to his removal from his air traffic control position. Thus, the Board finds
that he did not establish a compensable factor of employment.19
The Board finds that appellant has not established that his claimed emotional condition is
causally related to a compensable employment factor.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an emotional
condition in the performance of duty.

16

Charles D. Edwards, supra note 11.

17

Jimmy B. Copeland, 43 ECAB 339 (1991).

18

See Robert Breeden, 57 ECAB ___ (Docket No. 06-734, issued June 16, 2006); Artice Dotson, 41 ECAB
754 (1990).
19

As to the December 18, 2004 aircraft crash, the Board notes this was subject of a traumatic injury claim
accepted by the Office as claim No. 142036112.

7

ORDER
IT IS HEREBY ORDERED THAT the July 2, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 15, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

